KRAMER LEVIN NAFTALIS & FRANKEL llp s. elliott cohan Counsel Phone212-715-9512 Fax212-715-8116 ecohan@KRAMERLEVIN.com August 3, VIA EDGAR Securities and Exchange Commission 100 F Street N.E. Washington, DC 20549 Re: PNC Alternative Strategies Fund LLC File Nos. 333-160878 , 811-21257 Ladies and Gentlemen: On behalf our client, PNC Alternative Strategies Fund LLC (“Registrant”), we are filing via EDGAR Pre-Effective Amendment No. 1 to the Registrant’s Registration Statement on Form N-2 filed pursuant to the Securities Act of 1933, as amended (the “Securities Act”), and Post-Effective Amendment No. 11 to Registrant’s Registration Statement on Form N-2 filed pursuant to the Investment Company Act of 1940, as amended, (the “Amended Registration Statement”).Registrant is filing the Amended Registration Statement primarily to respond to staff comments and to provide certain exhibits. Because no substantive changes have been made to the Prospectus included in the Registration Statement on Form N-2 filed on July 29, 2009, Registrant is continuing its request for no review of Pre-Effective Amendment No. 1. It is proposed that the Registration Statement and Pre-Effective Amendment No. 1 be declared effective on August 3, 2009, or such other date as the Commission shall determine, pursuant to Section 8(c) of the Securities Act. If you have any questions concerning this filing, please call me at 212-715-9512. Very truly yours, /s/ S. Elliot Cohan S.
